                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                  Judge R. Brooke Jackson

Civil Action No 18-cv-01725-RBJ

AUTO-OWNERS INSURANCE CO.

       Plaintiff,

v.

BOLT FACTORY LOFTS OWNERS ASSOCIATION, INC., a Colorado nonprofit corporation,
and SIERRA GLASS CO., INC.,

               Defendants.


                             ORDER ON MOTION TO DISMISS


       This matter is before the Court on plaintiff and counterclaim defendant Auto-Owners

Insurance Co.’s (“AOIC”) motion to dismiss. ECF No. 23. For the reasons stated below, the

motion is GRANTED.

                                       I. BACKGROUND

       This insurance dispute stems from a civil lawsuit filed in the Denver District Court (the

“underlying lawsuit”). Complaint, ECF No. 1 at ¶8. In the underlying lawsuit, defendant Bolt

Factory Lofts Owners Association, Inc. (“Association”) asserted construction defect claims

against six contractors for alleged defects at one of its Denver condominium developments. Id.

at ¶12. Two of those six contractors then asserted third-party claims against subcontractors,

including defendant Sierra Glass Co., Inc. (“Sierra Glass”). Id. at ¶13. Following a series of

settlements, the only claims that proceeded to trial were the claims that the Association, as

assignee of the two contractors, asserted against Sierra Glass. Id. at ¶17.



                                                 1
          AOIC issued seven insurance policies (the “Policy”) to Sierra Glass, and as part of the

Policy, defended Sierra Glass in the underlying lawsuit under a reservation of rights. Id. at ¶¶17,

22. On or about May 4, 2018 the Association presented a settlement demand to Sierra Glass for

$1.9 million. Id. at ¶39. Sierra Glass asked AOIC to settle the case for that amount, but AOIC

declined. Id. at ¶42. This prompted Sierra Glass, in an effort to protect its own financial

interests, to strike a deal with the Association. As part of the written “Agreement,” Sierra Glass

agreed to refrain from offering a defense at trial in exchange for the Association’s express

promise that it would not pursue any recovery against Sierra Glass. Id. at ¶25; see also the

Agreement, ECF No. 1-4. Moreover, Sierra Glass agreed to assign any bad faith claims it may

have against AOIC to the Association. ECF No. 1 at ¶26. Because of the Agreement, the trial

court reduced the 15-day jury trial to a two-day bench trial set to commence on May 9, 2018. Id.

at ¶24.

          Sierra Glass signed the Agreement without AOIC’s knowledge or consent. Id. at ¶¶33–

34. In fact, the first time AOIC learned of the Agreement was at the pretrial conference held on

May 4, the Friday before the 15-day trial was originally set to begin. Id. at ¶24. According to

AOIC, the Policy afforded AOIC the right to defend Sierra Glass, and it required Sierra Glass to

cooperate in the defense of the legal action. Id. at ¶¶30–31. And, AOIC alleges that it had been

providing a full defense under a reservation of rights with the intent to defend until final

judgment. Id. at ¶¶37–38.

          On May 9, 2018, the first day of the bench trial, AOIC petitioned to intervene in the

lawsuit and to continue the trial in the hopes of protecting its rights under the Policy. Id. at

¶¶49–50. The district judge held a hearing on the motion that same day, but ultimately held that




                                                   2
the Agreement was valid under Nunn v. Mid-Century Ins. Co., 244 P.3d 116 (Colo. 2010). 1 Id.

at ¶¶51, 57. Therefore, the two-day trial commenced without Sierra Glass mounting a defense.

Id. at ¶¶59–62. Unsurprisingly, on May 30, 2018 the trial court ruled in favor of the Association,

and entered final judgment in the amount of $2,489,021.91 (the “Judgment”). Id. at ¶65; see

Trial Court Order, ECF No. 1-9. Then, on June 18, 2018 the Association obtained a writ of

garnishment against AOIC in the Denver District Court. ECF No. 1 at ¶66; see Writ of

Garnishment Order, ECF No. 1-10. AOIC removed that action to this Court on July 9, 2018.

See Case Number 18-cv-1738, ECF No. 1.

        On July 6, 2018 AOIC filed this declaratory judgment action against the Association and

Sierra Glass. AOIC seeks a declaration from this Court that it does not owe any obligations or

payments to defendants under the Policy, ECF No. 1 at ¶98, a declaration that Sierra Glass

breached the Policy by failing to cooperate with AOIC, id. at ¶99, and a declaration that the state

court Judgment obtained by the Association in the Underlying Lawsuit is not enforceable against

AOIC, id. at 17.

        Shortly after filing this action, on July 27, 2018, AOIC timely appealed the trial court’s

Judgment. AOIC asked the Colorado Court of Appeals to reverse the trial court’s denial of its

motion to intervene and asked the appellate court to vacate the Judgment. See AOIC’s Opening

Brief, ECF No. 28-1. Meanwhile, the Association and Sierra Glass, in concert, answered the

complaint in the present case and asserted counterclaims for breach of contract and third-party

statutory and common law bad faith claims. See Answer and Counterclaims, ECF No. 20.




1
 Nunn established that an insured can suffer actual damages for a bad faith claim even when the insured
entered into a stipulated excess judgment. Nunn v. Mid-Century Ins. Co., 244 P.3d 116, 122–23 (Colo.
2010).

                                                   3
       AOIC moves to dismiss the counterclaims under Fed. R. Civ. P. 12(b)(1) for want of

subject matter jurisdiction, arguing that the counterclaims are not ripe for review. ECF No. 23.

Sierra Glass and the Association responded in opposition, ECF No. 28, and AOIC replied, ECF

No. 32. The motion is ripe for review.

                                 II. STANDARD OF REVIEW

       “The question of whether a claim is ripe for review bears on a court's subject matter

jurisdiction under the case or controversy clause of Article III of the United States Constitution.”

New Mexicans for Bill Richardson v. Gonzales, 64 F.3d 1495, 1498–99 (10th Cir. 1995). Thus, a

ripeness challenge is properly analyzed under Fed. R. Civ. P. 12(b)(1), which empowers a court

to dismiss a complaint for “lack of subject-matter jurisdiction.” The party asserting jurisdiction

bears the burden of establishing subject matter jurisdiction. Pueblo of Jemez v. United States,

790 F.3d 1143, 1151 (10th Cir. 2015). As such, defendants bear the burden to establish

jurisdiction over the counterclaims they asserted against AOIC.

       “[R]ipeness is peculiarly a question of timing,” Gonzales, 64 F.3d at 1499

(quoting Regional Rail Reorganization Act Cases, 419 U.S. 102, 140 (1975)), intended “to

prevent the courts, through avoidance of premature adjudication, from entangling themselves in

abstract disagreements,” id. (quoting Abbott Labs. v. Gardner, 387 U.S. 136, 148 (1967)). A

court assessing the ripeness of a claim must “evaluate both the fitness of the issues for judicial

decision and the hardship to the parties of withholding court consideration.” Utah v. U.S. Dep't

of the Interior, 210 F.3d 1193, 1196 (10th Cir. 2000) (quoting Abbott Labs., 387 U.S. at 149).

The ripeness doctrine is an important prudential limitation which prevents courts from deciding

untimely disputes until the controversy is certain and not contingent on future events. See

Gonzales, 64 F.3d at 1499. “In short, ripeness doctrine addresses a timing question: when in



                                                  4
time is it appropriate for a court to take up the asserted claim.” Kansas Judicial Review v. Stout,

519 F.3d 1107, 1116 (10th Cir. 2008) (citation, quotation, and alternations omitted). Lastly, the

ripeness rules apply with equal force to counterclaims. See Entek GRB, LLC v. Stull Ranches,

LLC, No. 11-CV-01557-PAB-KLM, 2012 WL 4478808, at *2 (D. Colo. Sept. 28, 2012).

                                         III. ANALYSIS

       Defendants assert three counterclaims against AOIC: (1) breach of contract; (2) statutory

unreasonable denial of payment of a benefit; and (3) common law bad faith. ECF No. 20 at

¶¶34–53. Defendants’ breach of contract claim complains that AOIC “has refused to indemnify

Sierra Glass for the Judgment,” that AOIC’s “refusal to indemnify Sierra Glass for the judgment

is a breach of the contracts,” and that AOIC’s “breach of the [AOIC] Policies has caused Sierra

Glass damages in the amount of the unjustified Judgment, namely $2,489,021.91, plus interest

and costs.” Id. at ¶¶36, 37, 39. Defendants’ statutory denial claim asserts that “[t]he benefits

owed by [AOIC] to Sierra Glass under the [AOIC] Policies include the payment of the

unsatisfied Judgment entered against Sierra Glass in the Underlying Action,” and that AOIC’s

failure to pay violates the statute. Id. at ¶¶41–44. Finally, defendants’ bad faith claim

principally alleges that AOIC “owes to Sierra Glass the duty to indemnify it for the unsatisfied

Judgment entered against Sierra Glass in the Underlying Action,” a duty that it has failed to

perform, and that AOIC “failed in its duty to meaningfully participate in settlement negotiations

in an effort to allow Sierra Glass to avoid a significant exposure to a judgment in excess of the

limits of the AO[IC] Policies.” Id. at ¶¶46–48.

       AOIC argues that defendants’ counterclaims are contingent on the outcome of the appeal

in the Underlying Lawsuit, and thus, the counterclaims must be dismissed because they are not

ripe. ECF No. 23 at 5. AOIC relies heavily on the decision in Kuzava v. United Fire & Casualty



                                                  5
Co., No. 17-CV-02673-CMA-NYW, 2018 WL 3633558 (D. Colo. July 31, 2018). In Kuzava,

the plaintiffs were injured in a car collision with Eric Kubby, who, at the time of the accident,

was driving a truck owned by Lyon Trucking, Inc. Id. at *1. Defendant United Fire insured both

Mr. Kubby and Lyon Trucking (the “Insureds”). Id. After plaintiffs sued the Insureds in state

court, United Fire, per its insurance policy, represented the Insureds. Shortly before the trial, the

Insureds entered into a Nunn-type agreement (the “Nunn-Agreement”) where the Insureds agreed

to assign the plaintiffs the rights and interests in any claims under the Policy against United Fire

in exchange for the assurance from the plaintiffs that they would not execute or enforce any

judgment against the Insureds. Id. Also, as part of the Nunn-Agreement, the parties agreed to

arbitrate the claims. Id.

       United Fire moved to intervene in the underlying action, sought to enjoin the pending

arbitration, and asked the district court to declare the Nunn-Agreement invalid and void as

contrary to public policy. Id. Prior to the trial judge’s ruling on United Fire’s motion, the case

proceeded to arbitration, where the plaintiffs received a $3 million award. Id. The trial court

subsequently entered judgment in that amount, and three days later, denied United Fire’s motion

as moot. Id. United Fire appealed to the Colorado Court of Appeals, seeking a reversal of the

judgment and arguing that the trial court erred by denying its motion to intervene. Id. at *2.

       The plaintiffs, as assignees of the Insureds, then filed a lawsuit in state court where they

asserted breach of contract and bad faith claims against United Fire. Id. United Fire removed

the action to federal court, and shortly thereafter, filed a Rule 12(b)(1) motion to dismiss. Id.

United Fire argued that the claims were not ripe for review because United Fire’s appeal

remained pending. Id.




                                                  6
       Adopting the magistrate judge’s recommendation, the court agreed with United Fire that

the claims were unripe. Id. at *6. The court ruled that the bad faith claim was unripe because

“the excess judgment and the outcome of the Underlying Action [were] not yet final as a result

of Defendant’s pending appeal.” Id. at *5. For the same reasons, the court also determined that

the breach of contract claim for failure to indemnify was unripe because the appellate court could

reverse the underlying judgment thus voiding the harm alleged. Id. at *6. In short, the court

determined that the plaintiffs’ claims were premature and speculative because of United Fire’s

pending appeal. Id. at *5.

       In reaching this decision, the court relied on Vanderloop v. Progressive Cas. Ins. Co., 769

F. Supp. 1172, 1173 (D. Colo. 1991). In Vanderloop, the insured filed a negligence and bad faith

action against his insurance company for failing to settle a negligence action asserted against

him, thereby exposing him to an excess liability judgment. Id. at 1173. The insurance company

moved for summary judgment, arguing that the insured’s claims were barred by the statute of

limitations. Id. The “key question” that the court addressed on summary judgment was when

did the bad faith claim ripen into a viable cause of action. Id. at 1174. The insurer argued that

the claim accrued on the day the trial court entered judgment, whereas the insured argued that the

bad faith claim accrued the day the Colorado Court of Appeals rendered final judgment on

appeal. Id. The court agreed with the insured, finding that the limitations period begins to run

only after the judgment on appeal becomes final. Id. at 1175. The court ruled,

       When, as here, the economic injury alleged is the actual imposition of an excess
       liability judgment on the insured, the harm or damages element of the bad faith
       tort claim necessarily remains uncertain and speculative until final judgment on
       appeal either establishes that exposure or dissolves any liability. The tort simply
       is not complete until the plaintiff's injury is established.

Id.



                                                 7
        Here, in response to AOIC’s argument, defendants argue that the “cases upon which

[AOIC’s] motion relies do not support the relief requested.” ECF No. 28 at 9. Curiously,

however, they make no mention of the Kuzava decision in this section. 2 The closest defendants

come to attacking the Kuzava decision is by attacking the rationale used in Vanderloop, a case

the Kuzava court relied on in its ruling. Defendants state that “Vanderloop predated Nunn by

decades and a judgment under a Nunn agreement allows the insurer—which is a third-party to

the underlying tort suit—to protect its interests in later proceedings.” ECF No. 28 at 10. I agree

with the plain language of this statement. But if defendants’ statement that “Vanderloop

predated Nunn by decades” is their attempt to argue that Nunn overruled Vanderloop, I disagree.

As the Kuzava court noted, the Nunn holding is “unrelated to ripeness, [and thus,] it does not

supersede Vanderloop.” Kuzava, 2018 WL 3633558 at *4. Moreover, I find that Vanderloop

remains valid and represents the majority rule. Id.; see also Connelly v. State Farm Mut. Auto.

Ins., 135 A.3d 1271, 1276 n.17 (Del. 2016) (compiling cases for the majority position that a

“bad-faith failure-to-settle claim accrues when the excess judgment becomes final and non-

appealable”).

        Defendants also argue, without citation, that “a claim is ripe when once there is an injury;

the judgment here established the injury.” ECF No. 28 at 9. But beyond this unsupported

position, defendants sidestep the issue of ripeness almost entirely. Instead, their arguments focus

on issues that are largely unrelated and irrelevant to the issue of ripeness, including (1) that the




2
 Defendants do distinguish the underlying facts of Kuzava in the section where they argue that AOIC will
not prevail in its appeal. See id. at 13. But in this lone instance, they cite to the Colorado Court of
Appeals’ decision regarding United Fire’s right to intervene. They do not cite Judge Arguello’s decision
on the issue of ripeness. Because the appellate decision did not address ripeness, it is irrelevant to the
Rule 12(b)(1) motion. See Appellate Decision, ECF No. 23-4.

                                                    8
garnishment action should not be stayed, 3 id. at 8; (2) that AOIC implied that the Judgment was

final by filing a notice of appeal with the Colorado Court of Appeals, and thus, it is precluded

from taking the opposite position in this Court; id.; (3) that the Agreement was valid, id. at 11;

and (4) that AOIC will not prevail on its appeal, id. at 12.

       Defendants’ focus is misplaced. First, the related but independent garnishment action has

no bearing on the issue of ripeness of the counterclaims. The same is true of defendants’ third

and fourth arguments. Whether the Agreement is valid, and whether AOIC is likely to succeed

on appeal, is not at issue in this motion. Second, I disagree with defendants that AOIC is

precluded from arguing that defendants’ bad faith failure to settle and related claims are now

unripe after appealing the trial court’s Judgment. A final judgment for the purposes of appeal is

“one that ends the particular action in which it is entered, leaving nothing further for the court

pronouncing it to do in order to completely determine the rights of the parties involved in the

proceedings.” State ex rel. Suthers v. CB Servs. Corp., 252 P.3d 7, 10 (Colo. App. 2010)

(quoting People v. Guatney, 214 P.3d 1049, 1051 (Colo. 2009)). Here, it is true that the court

pronouncing the Judgment—the state trial court—has nothing further to do in the Underlying

Lawsuit. The Judgment is therefore final for purposes of appeal. But this is different from the

ripeness issue presented in this motion. The ripeness doctrine asks whether a controversy is

certain and not contingent on future events. Here, as I explain more thoroughly below, the

grounds for defendants’ counterclaims is the imposition of an excess judgment. Because the

Judgment remains uncertain until the appellate court rules on the appeal, any claims that rely on

that Judgment —including the three counterclaims—are premature.


3
 AOIC moved to stay the garnishment action pending the outcome of this declaratory judgment action.
See Case Number 18-cv-1738, ECF No. 19. But after defendants submitted their response brief to the
motion to dismiss at hand, I denied AOIC’s motion to stay the garnishment action without prejudice on
procedural grounds. Id., ECF No. 33. AOIC has not renewed its motion to stay.

                                                   9
        Having considered the relevant caselaw and AOIC’s motion, which is relatively

unopposed on the issue of ripeness, I find that defendants’ counterclaims are unripe. The injury

that forms all three counterclaims derives from the Judgment that is currently on appeal. Thus, if

overturned on appeal, the grounds for defendants’ counterclaims are no longer present. It

follows that defendants have yet to suffer a concrete and non-appealable injury, which is the final

imposition of an excess judgment. 4 Because the injury will remain speculative until the final

decision of Colorado’s appellate courts is issued, these counterclaims are unripe. Accordingly,

defendants have not met their burden of establishing jurisdiction, and AOIC’s motion to dismiss

defendants’ counterclaims without prejudice is granted.

        But that’s not all. “Federal courts ‘have an independent obligation to determine whether

subject-matter jurisdiction exists, even in the absence of a challenge from any party,’ and thus a

court may sua sponte raise the question of whether there is subject matter jurisdiction ‘at any

stage in the litigation.’” 1mage Software, Inc. v. Reynolds & Reynolds Co., 459 F.3d 1044, 1048

(10th Cir. 2006) (quoting Arbaugh v. Y & H Corp., 546 U.S. 500, 514 (2006)). Here, the

counterclaims are not the only claims that rely on the trial court’s Judgment in the Underlying

Lawsuit. AOIC’s declaratory action also relies, in large part, on that Judgment. Specifically,

AOIC asks this Court to declare that it does not owe any coverage obligations or payments to

defendants under the Policy because Sierra Glass allegedly breached its duty to cooperate. ECF




4
  It isn’t entirely clear that $2,489,021.91 represents an excess liability judgment. The policy provides $2
million for general aggregate, $1 million for each occurrence, and $2 million for products-completed
operations aggregate. Policy, ECF No. 1-2 at 11. Defendants suggest in their response brief that $2.4
million is in excess of the policy limits, but they do not brief the issue. See ECF No. 28 at 12–13
(summarizing AOIC’s position that the appellate court might vacate the Judgment in the Underlying
Lawsuit, “so the excessive judgment and failure to settle will no longer be the basis for any claimed injury
by Sierra Glass.” (emphasis in original)). Because it is not briefed, and because of defendants’
emphasized statement, I assume for the purposes of this motion that the Judgment is an excess liability
judgment.

                                                    10
No. at ¶¶98–99. It also seeks a declaration that “the judgment obtained by the Association in the

Underlying Lawsuit is not enforceable as against AOI[C].” Id. at 17. As such, if AOIC prevails

on appeal by successfully vacating the Judgment, part of the declaratory relief it requests will no

longer be necessary. Accordingly, I find that the rationale supporting my ruling on the ripeness

of defendants’ counterclaims applies with equal force to AOIC’s declaratory judgment action,

and that claim must be dismissed for want of jurisdiction.

       Finally, I note that AOIC’s dual attack on the Judgment is inconsistent. In its appeal, it

asks the Colorado Court of Appeals to vacate the Judgment and reverse the trial court’s decision

denying its motion to intervene so that it may defend itself and Sierra Glass in the Underlying

Lawsuit. Here, however, AOIC seeks a declaration that it does not owe any obligations to

defendants under the Policy. Thus, if I rule in AOIC’s favor on that request, and the appellate

court subsequently reverses the trial court’s denial, that would create a procedural conflict.

Because of these inconsistent positions, and because of the premature nature of AOIC’s

requested declaratory relief, I find that AOIC’s complaint for declaratory judgment is also

premature. As such, I dismiss this claim without prejudice.

                                             ORDER

       Defendants Bolt Factory Lofts Owners Association, Inc. and Sierra Glass Co., Inc.’s

counterclaims are dismissed without prejudice. Furthermore, Auto-Owners Insurance Co.’s

claim for declaratory relief is also dismissed without prejudice.

       DATED this 30th day of May, 2019.



                                                      BY THE COURT:




                                                 11
     ___________________________________
     R. Brooke Jackson
     United States District Judge




12
